DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicants’ remarks/amendments filed on May 2, 2022. Claims 2, 4-11, 13-20, 22-27 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2022 was considered by the examiner. See attached PTO-form 1449.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2, 4-11, 13-20, 22-27 are allowed.
The prior art of record fails to teach or fairly suggest ranking the plurality of media content items based at least in part on (i) the projected number of users likely to view the at least one media content item and (ii) the determined number of past requests for the at least one media content item; and generating for display the plurality of media content items ordered based at least in part on the ranking of the plurality of media content items, together with all other claim elements as recited in independent claim 2 and substantially similar to independent claims 11 and 20.
The prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        May 21, 2022